—Order, Supreme Court, New York County (Joan Madden, J.), entered on or about October 6, 1997, substituting attorneys and limiting the lien of the prior attorney to the action it commenced against Aigon Taxi, Inc. and “John Doe”, unanimously modified, on the law, to entitle appellant to recover provable disbursements paid by appellant, and to remand the matter for further proceedings, and otherwise affirmed, without costs.
The motion court properly held that amounts recovered by reason of a cause of action asserted against a third party subsequent to the discharge of the outgoing firm, and in connection with which the outgoing firm had not rendered services, were not subject to the outgoing firm’s lien.
We modify only to allow for provable disbursements to appellant (Shaw v Manufacturers Hanover Trust Co., 68 NY2d 172, 178). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.